Title: Edmund Randolph to William Bradford, Alexander Hamilton, and Henry Knox, [17 June 1794]
From: Randolph, Edmund
To: Bradford, William,Hamilton, Alexander,Knox, Henry



[Philadelphia, June 17, 1794]

The Secretary of State has the honor of informing the Secretaries of the Treasury and of war and the Attorney General, that subscriptions have been carried on in Boston and Norfolk, and the monies, arising therefrom have been tendered to the President for the relief of the Unhappy Citizens of the United States now in captivity in Algiers. Sometime ago the Citizens of Philadelphia were in motion upon a like occasion; and propounded to the President thro’ the Secretary of State, how far such measures might interfere with the operations of Government, and whether the Government desired these exertions. The answer was, that the steps, pursued by the President, were not to be disclosed on such an application, and that the money of individuals being at their own disposal, the President did not mean to check them in the subscribing of it, as they should think proper. It is suggested therefore, that the substance of the answer to Boston and Norfolk be, that the only connection, which the executive can have with the Algerine subject, is that, which is required by Law; and that it possesses no authority to appropriate private money to such objects.
June 17. 1794.
